DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5-9, 11-12, 14-20, 24-27, and 31-33 are currently pending. Claims 2-3, 5-9, 11-12, 14-20, 24-27, and 31-33 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed November 20, 2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 2-3, 5-12, 14-21, and 23-30 have been withdrawn. 
Applicant’s arguments, see Pg. 8-9 of the response, filed with respect to the rejections of Claims 2-3, 9-12, 14-15, 20-21, 23, and 28-30 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of De Sousa et al. (US 2015/0285098 A1).
Applicant’s arguments with respect to Touze not teaching the maximum radial height in the claimed position are found to be persuasive. However, De Sousa still appears to meet the limitations of the claims as detailed in the rejection below. Arguments with respect to the 35 U.S.C. 103 rejections depend upon the limitations discussed with respect to the 35 U.S.C. 102 rejections, which are addressed by De Sousa. 
It is noted that De Sousa is a reference already of record according to the IDS filed August 19, 2017, therefore no new Notice of References Cited (PTO-892) is provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 9, 11-12, 14-15, 20, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Sousa et al. (US 2015/0285098 A1), hereinafter De Sousa.
Regarding Claim 31, Figure 1 of De Sousa discloses a turbine rear frame for a gas turbine engine having an engine centerline (X) comprising: an outer ring (3) located at a first radius from the engine centerline (X) and having at least one mount surface located at a second radius from the engine centerline (X), with a difference between the first and second radius defining a recess comprising a bump-like geometry, wherein the second radius is smaller than the first radius and the difference has a maximum, defining a maximum radial height of the recess; an inner ring (20) located within the outer ring (3) defining an annular flow passage (between 3 and 20) between the outer and inner rings (3, 20); at least one strut (4) coupled to the mount surface and located within the annular flow passage and extending between the inner and outer rings (3, 20), the at least one strut having an airfoil shape including a leading edge and a trailing edge and defining a chord-wise direction therebetween, a root (proximate 20) located at the inner ring, and a tip (proximate 3) located at the recess of the outer ring (3); at least two spaced engine mounts provided in the recess of the outer ring (3) opposite the tip; wherein the maximum radial height is upstream the at least two spaced engine mounts. See also annotated Figure 1’ below. Paragraph [0040] describes the structure as an exhaust housing, interpreted as satisfying the broadest reasonable interpretation of a “rear frame”. The “bump-like geometry” 

    PNG
    media_image1.png
    704
    631
    media_image1.png
    Greyscale

Regarding Claim 2, De Sousa discloses the turbine rear frame as set forth in Claim 31. 
De Sousa also discloses wherein the leading edge is upstream of the maximum radial height (see Figure 1’ above).  
Regarding Claim 3, De Sousa discloses the turbine rear frame as set forth in Claim 31. 
De Sousa also discloses wherein the mount surface is further shaped to define a portion of the annular flow passage along the mount surface such that the recess includes a non-increasing radial length in an axial direction measured perpendicular to the engine centerline and downstream of the maximum radial height (see annotated Figure 1’ above). Note how the recess between the first and second radii gets shallower further downstream.  
Regarding Claim 9, De Sousa discloses the turbine rear frame as set forth in Claim 31. 

Regarding Claim 11, De Sousa discloses the turbine rear frame as set forth in Claim 31. 
De Sousa also discloses wherein the at least one strut (4, 42 in Figure 2) comprises two circumferentially spaced struts forming a nozzle area in between (Figures 1 and 2). 
Regarding Claim 12, De Sousa discloses the turbine rear frame as set forth in Claim 11. 
De Sousa also discloses wherein a maximum radial distance of the annular flow passage is disposed in the nozzle area (see annotated Figure 1’ above). Note how the recess is largest at the area of strut (4).  
Regarding Claim 32, Figure 1 of De Sousa discloses a turbine rear frame for a gas turbine engine having an engine centerline (X) comprising: an outer ring (3) located at a first radius from the engine centerline (X) and having at least one mount surface located at a second radius from the engine centerline (X), with a difference between the first and second radii defining a recess comprising a bump-like geometry, wherein the second radius is smaller than the first radius and the difference has a maximum, defining a maximum radial height of the recess; an inner ring (20) located within the outer ring (3) defining an annular flow passage between the outer and inner rings (3, 20); at least one strut (4) located within the annular flow passage and extending between the inner and outer rings (3, 20) having a leading edge and a trailing edge defining a chord-wise direction therebetween; and at least two spaced engine mounts provided in the recess of the outer ring (3); wherein the maximum radial height is upstream the at least two spaced engine mounts. See also annotated Figure 1’ above. Paragraph [0040] describes the 
Regarding Claim 14, De Sousa discloses the turbine rear frame as set forth in Claim 32. 
De Sousa also discloses wherein the at least one strut (4) has an airfoil shape defining the leading edge, the trailing edge, a root (proximate 20) located at the inner ring (20) and a tip (proximate 3) located at the recess of the outer ring (3), and adjacent struts being circumferentially spaced to define a flow area therebetween (see annotated Figure 1’ above). Multiple struts adjacent each other and the airfoil shape may be seen by the cross-sections (42) shown in Figure 2. 
Regarding Claim 15, De Sousa discloses the turbine rear frame as set forth in Claim 32. 
De Sousa also discloses wherein the leading edge of the strut (4) is upstream of the maximum radial height (see annotated Figure 1’ above)
Regarding Claim 20, De Sousa discloses the turbine rear frame as set forth in Claim 32. 
De Sousa also discloses wherein the at least one strut (4) defines a span-wise body axis extending from a root (proximate 20) to a tip (proximate 3) and the span-wise body axis defines an angle with respect to the engine centerline (see annotated Figure 1’ above). The cross-sectional shape may be better seen from reference (42) in Figure 2. Note that an angle may be interpreted as any angle, including any angle from 0-360 degrees.
Regarding Claim 33, Figure 1 of De Sousa discloses a vane segment (1) for a turbine rear frame of a gas turbine engine having an engine centerline (X), the vane segment (1) defining a chord-wise direction between a leading edge and a trailing edge, and comprising circumferentially spaced airfoils (4) positioned between portions of outer and inner rings (3, 20), .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7, 16-18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa in view of Koshoffer (US 2005/0201856 A1), hereinafter Koshoffer.
Regarding Claim 5, De Sousa teaches the turbine rear frame as set forth in Claim 31. 
One of ordinary skill in the art would recognize airfoil shapes have chordlines extending between the leading edge and trailing edge (see cross-section 42 in Figure 2 of De Sousa). 
De Sousa does not expressly teach the pitch angle as claimed. 
Koshoffer teaches of a turbine rear frame wherein the strut (36) is oriented with the airfoil shape defining a chord line extending between the leading edge (54) and the trailing edge (56) and the chord line defines a pitch angle (C) relative to a local flow direction (upstream to downstream) (Figure 3). During operation, the struts, i.e. vanes, of the turbine rear frame affect the swirl of exhaust. Specific aerodynamic profiles of the struts can be used to remove swirl in the exhaust, enhancing performance of the engine. The pitch or angular orientation of the strut also assists in the removal of swirl in the exhaust flow [0005-0007]. Therefore, Koshoffer recognizes that the pitch angle is a result-effective variable. One of ordinary skill in the art would routinely optimize the pitch angle to obtain a desired deswirling capability and arrive at the claimed range. 

Regarding Claim 6, De Sousa and Koshoffer teach the turbine rear frame as set forth in Claim 5. 
De Sousa also teaches wherein a pitchline of the airfoil shape at the leading edge is oriented relative to the flow direction (see cross-section 42 in Figure 2). Since there is a leading edge, there is a pitch in existence. Note that the claim only states the pitchline is oriented relative to a direction but does not specify the orientation. 
Regarding Claim 7, De Sousa and Koshoffer teach the turbine rear frame as set forth in Claim 6. 
De Sousa also teaches wherein the trailing edge of the airfoil shape is curved tangentially relative to a radius of the engine centerline within a radially outer 50% span of the strut (see radially outer end of trailing edge in Figure 1 being curved). Note that “curved tangentially” may be interpreted as any curvature tangent to the radial direction. 
Regarding Claim 16, De Sousa teaches the turbine rear frame as set forth in Claim 32. 
Figure 2 of De Sousa teaches wherein the at least one strut includes an airfoil shape (see cross-section of 42). 
De Sousa does not expressly teach of the pitch angle as claimed. 
Koshoffer teaches of a turbine rear frame wherein the at least one strut (36) includes an airfoil shape and is oriented with the airfoil shape defining a chordline extending between the leading edge (54) and the trailing edge (56) and the chordline defines a pitch angle (C) relative to a local 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine rear frame taught by De Sousa such that the chordline defines a pitch angle between 5 and 25 degrees relative to a local flow direction as suggested by Koshoffer, since one of ordinary skill would routinely optimize the pitch angle of the chordline to achieve a desired deswirling effect, thereby enhancing overall performance.
Regarding Claim 17, De Sousa and Koshoffer teach the turbine rear frame as set forth in Claim 16. 
De Sousa also teaches wherein a pitchline at the leading edge is oriented relative to the flow direction (see cross-section 42 of Figure 2). Since there is a leading edge, a pitch line exists. Being oriented can be in any orientation.  
Regarding Claim 18, De Sousa and Koshoffer teach the turbine rear frame as set forth in Claim 17. 
De Sousa also teaches wherein the trailing edge of the airfoil shape is curved tangentially relative to a radius of the engine centerline within a radially outer 50% span of the strut ((see radially outer end of trailing edge in Figure 1 being curved). 
Regarding Claim 24, De Sousa teaches the vane segment as set forth in Claim 33. 

De Sousa does not expressly teach the pitch angle as claimed. 
Koshoffer teaches of a vane segment (36) wherein the leading edge (54) and the trailing edge (56) define a chordline extending between the leading edge (54) and the trailing edge (56) and the chordline defines a pitch angle (C) relative to a local flow direction (upstream to downstream) (Figure 3). During operation, the struts, i.e. vanes, of the turbine rear frame affect the swirl of exhaust. Specific aerodynamic profiles of the struts can be used to remove swirl in the exhaust, enhancing performance of the engine. The pitch or angular orientation of the strut also assists in the removal of swirl in the exhaust flow [0005-0007]. Therefore, Koshoffer recognizes that the pitch angle is a result-effective variable. One of ordinary skill in the art would routinely optimize the pitch angle to obtain a desired deswirling capability and arrive at the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane segment taught by De Sousa such that the chordline defines a pitch angle between 5 and 25 degrees relative to a local flow direction as suggested by Koshoffer, since one of ordinary skill would routinely optimize the pitch angle of the chordline to achieve a desired deswirling effect, thereby enhancing overall performance.
Regarding Claim 25, De Sousa and Koshoffer teach the vane segment as set forth in Claim 24. 
De Sousa also teaches wherein a pitchline at the leading edge is oriented relative to the flow direction (see cross-section 42 of Figure 2). Since there is a leading edge, a pitch line exists. Being oriented can be in any orientation.
Regarding Claim 26, De Sousa and Koshoffer teach the vane segment as set forth in Claim 24. 
De Sousa also teaches wherein a trailing edge of at least one airfoil of the circumferentially spaced airfoils is curved tangentially relative to a radius of the engine centerline within a radially outer 50% span of the vane segment (see radially outer end of trailing edge Figure 1 being curved). 

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over De Sousa and Koshoffer as applied to Claims 7 and 26 above, and further in view of Sato et al. (US 5,249,922 A), hereinafter Sato. 
Regarding Claim 8, De Sousa and Koshoffer teach the turbine rear frame as set forth in Claim 7. 
De Sousa and Koshoffer do not expressly teach the curvature of the radially inner 50% span compared to the radially outer 50% span. 
Figure 2 of Sato teaches a strut wherein a radially inner 50% span of the strut (at 3a) is curved in the opposite tangential direction relative to the radius of the engine centerline as the radially outer 50% (at 3). As discussed with respect to the prior art, the curvature formed helps resolve flow rate issues on the radially inner and outer ends of the blade (Col. 2, Lines 1-31). Since the strut of De Sousa is in a turbomachine environment that experiences airflow, it would benefit similarly from such a teaching. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine rear frame taught by De Sousa-Koshoffer such that radially inner 50% of the strut is curved in the opposite tangential direction as the 
Regarding Claim 27, De Sousa and Koshoffer teach the turbine rear frame as set forth in Claim 26. 
De Sousa and Koshoffer do not expressly teach the curvature of the radially inner 50% span compared to the radially outer 50% span. 
Figure 2 of Sato teaches a strut with a vane segment wherein a radially inner 50% span of the segment (at 3a) is curved in the opposite tangential direction relative to the radius of the engine centerline as the radially outer 50% (at 3). As discussed with respect to the prior art, the curvature formed helps resolve flow rate issues on the radially inner and outer ends of the blade (Col. 2, Lines 1-31). Since the strut of De Sousa is in a turbomachine environment that experiences airflow, it would benefit similarly from such a teaching. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vane segment taught by De Sousa-Koshoffer such that radially inner 50% of the vane segment is curved in the opposite tangential direction as the radially outer 50%, since the curvature helps resolves flow losses at the inner and outer ends of the segment. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De Sousa in view of Sato.
Regarding Claim 19, De Sousa teaches the turbine rear frame as set forth in Claim 32. 
De Sousa does not expressly teach the curvature of the radially inner 50% span compared to the radially outer 50% span. 
Figure 2 of Sato teaches a strut wherein a radially inner 50% span of the strut (at 3a) is curved in the opposite tangential direction relative to the radius of the engine centerline as the radially 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbine rear frame taught by De Sousa such that radially inner 50% of the strut is curved in the opposite tangential direction as the radially outer 50%, since the curvature helps resolves flow losses at the inner and outer ends of the strut. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745